DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections 
Claims 4, 11 and 18 objected because of the following informalities (or vagueness): Said claims, instead of reciting ‘a random forecast model’, recite “a random forest model”. Appropriate correction is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Roychowdhury et al. (US 2021/0182385, “Roychowdhury”) in view of Goswami et al. (US 2021/0056404, “Goswami”).
Examiner’s note: in what follows, references are drawn to Roychowdhury unless otherwise mentioned.
Roychowdhury discloses “Dynamic, Resilient Virtual Sensing System and Shadow Controller for Cyber-Attack Neutralization” (Title) and comprises the following features:
With respect to independent claims:
Regarding claim 1, a computer-implemented method comprising: 
monitoring calls received by a data center associated with a request ([0078 and Fig. 14] “At S1410, the system may receive, for each of a plurality of monitoring nodes, a series of normal values over time that represent normal operation of the industrial asset and a set of normal feature vectors may be generated.” Note that Roychowdhury does not specifically describe about inputs associated with a request. This will be discussed in view of Goswami.); 
extracting features from the monitored calls ([0078 and Fig. 14] “At S1420, the system may retrieve, for each of the plurality of monitoring nodes, a series of abnormal values over time that represent abnormal operation of the industrial asset and a set of abnormal feature vectors may be generated.”); 
determining, by a machine learning model using the extracted features, that the request will cause the data center to malfunction ([0078 and Fig. 14] “At S1430, a decision boundary may be automatically calculated and output for an abnormality detection model based on the sets of normal and abnormal feature vectors.”, [0077] “multiple algorithmic methods (e.g., support vector machines or other machine learning based supervised learning techniques) may be used to generate decision boundaries.”, and See [0070] for descriptions of the abnormality detection model. For the determining step of malfunction, [0084] “If the point falls in the abnormal space, the industrial asset is undergoing an abnormal operation such as during a cyber-attack. If the point falls in the normal operating space, the industrial asset is not undergoing an abnormal operation such as during a cyber-attack or fault. In some embodiments, an appropriate decision zone with boundaries is constructed using data sets as described herein with high fidelity models.”), the machine learning model being trained using data derived from a transaction log for the data center ([0077] “a training method may be used for supervised learning to teach decision boundaries.”, and [0065] “Based on off-line training data and potential attack surfaces, neutralization model(s) may be developed for different (classes of) attack scenarios that are deployed to provide correct estimates”);
initiating, in response to the determination, at least one corrective action to prevent the data center from malfunctioning ([0106] “As a result, embodiments may provide a significant and automated solution to attack localization. Note that the attack localization information may be important when responding to the attack, including operator action plans and resilient control under attack.”).
It is noted that while disclosing detecting and controlling attacks, Roychowdhury does not specifically teach about inputs associated with a request to a machine learning. It, however, had been known in the art before the effective date of the instant application as shown Goswami as follows;
calls … associated with a request ([Goswami, 0085] “For purposes of the present description, it is again assumed that the computer model 104 is a CNN that is trained to perform an image classification operation on input data”);
It, therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify Roychowdhury by using the features of Goswami in order to improve data processing and achieve an effective adversarial attack detection mechanism such that “to implement a cohort adversarial input detection (CAID) system and a machine learning computer model.” [Goswami, 0006]. 

Regarding claim 8, it is a system claim corresponding to the method claim 1, except the limitations “at least one data processor; and memory storing instructions” ([0151 and Fig. 37] “The industrial asset protection platform 3700 comprises a processor 3710, such as one or more commercially available Central Processing Units (“CPUs”)”) and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 

Regarding claim 15, it is a CRM claim corresponding to the method claim 1, except the limitations “a non-transitory computer program product storing instructions” ([0152 and Fig. 37] “The storage device 3730 stores a program 3712 and/or a virtual node 3714 for controlling the processor 3710. The processor 3710 performs instructions of the programs 3712, 3714, and thereby operates in accordance with any of the embodiments described herein.”), and is therefore rejected for the similar reasons set forth in the rejection of claim 1. 


With respect to dependent claims:
Regarding claims 2, 9 and 16, the method of claim 1, the system of claim 8 and the computer program product of claim 15, respectively, wherein the corrective action comprises activating additional nodes within the data center to handle the request and future requests ([0106] “Embodiments described herein may handle multiple simultaneous anomalies in the system… distributed detection and localization systems enabled by embodiments described herein across multiple equipment and systems may allow for a coordination of data to detect and precisely pin-point coordinated multi-prong attacks.”).

Regarding claims 3, 10 and 17, the method of claim 1, the system of claim 8 and the computer program product of claim 16, respectively, wherein the correction action comprises: limiting or throttling subsequent calls or requests (See aforesaid [0106] for localizing which is considered to be equivalent to the recited “limiting”).

Regarding claims 4, 11 and 18, the method of claim 1, the system of claim 8 and the computer program product of claim 17, respectively, wherein the machine learning model comprises one or more of: a logistic regression model, a neural network (These alternatives are not examined.), a support vector machine ([0077] “multiple algorithmic methods (e.g., support vector machines or other machine learning based supervised learning techniques) may be used to generate decision boundaries.”), or a random forest model (This alternative is not examined.).

Regarding claims 5, 12 and 19, the method of claim 1, the system of claim 8 and the computer program product of claim 18, respectively, wherein the machine learning model outputs a classification indicating whether the request is good or bad ([0075] “Abnormalities may be detected by classifying the monitored data as being “normal” or “abnormal” (e.g., “attacked”).”).

Regarding claims 6 and 13, the method of claim 1 and the system of claim 8, respectively, wherein the machine learning model outputs a numerical score ([0066] “values”) over a pre-defined range ([0070] “Information from the normal space data source 1020 and the abnormal space data source 1030 may be provided to an abnormality detection model creation computer 1060 that uses this data to create a decision boundary (that is, a boundary that separates normal behavior from abnormal behavior)” The boundary is considered to be equivalent to the recited “a predefined range”, and [0066] “Information from the normal space data source 1020 and the abnormal space data source 1030 may be provided to an abnormality detection model creation computer 1060 that uses this data to create a decision boundary (that is, a boundary that separates normal behavior from abnormal behavior)”).

Regarding claims 7, 14 and 20, the method of claim 1, the system of claim 8 and the computer program product of claim 19, respectively, wherein the features are selected from a group consisting of: pathway, implicated server, Hypertext Transfer Protocol (HTTP) status code, process time, central processing unit (CPU) consumption, processing time, number of exceptions, memory consumption, or number of data access calls. ([0078 and Fig. 14] “At S1420, the system may retrieve, for each of the plurality of monitoring nodes, a series of abnormal values over time that represent abnormal operation of the industrial asset” Note that the cited reference can be interpreted to be equivalent to the recited “implicated server” or “number of data access calls”.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry H. Kim whose telephone number is 571-272-5009 and email address is harry.kim2@uspto.gov. The examiner can normally be reached on Monday to Friday between 9AM and 6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached at 571-272-3123. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/HARRY H KIM/           Primary Examiner, Art Unit 2411